Case 3:18-cr-00500-B Document 133 Filed 12/07/20 Page1of4 PagelD 1089

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA,

Vv. No. 3:18-CR-0500-B

CP CGR CGR UG WGP UA

CHRISTOPHER AUNDRE FAULKNER
UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
AND APPOINT NEW CJA COUNSEL
COMES NOW, CJA Appointed Counsel KEVIN B. ROSS and KRISTEN BECKMAN,
on behalf of Defendant Christopher A. Faulkner, and requests the Court allow Counsel to
withdraw from further representation of Mr. Faulkner and appoint new CJA counsel to undertake
the sentencing phase of Mr. Faulkner’s case.

On August 16, 2019, undersigned counsel was appointed to represent Mr. Faulkner on
this complex and large-scale fraud case. Counsel assembled a team of lawyers and retained the
expert services of Dan J ames to conduct digital forensic review of electronic evidence and
coordinate discovery. Mr. J ames’s services also include the role of a Certified Fraud Examiner
and case investigator. Counsel and the legal team have worked through the discovery, analyzed
the elements of the offense, facts of the case, and engaged in high level plea negotiations with
the Government which culminated in Mr. Faulkner accepting a plea agreement and entering his
guilty plea to Counts 1, 2 and 21 of the 21-Count Superseding Indictment.

On December 1, 2020, at his Change of Plea hearing, the Court accepted Mr. Faulkner’s
guilty plea te Counts 1, 2, and 21 and the plea agreement. Sentencing is currently set for April 1,

2021.

Motion to Withdraw as Counsel Page 1
Case 3:18-cr-00500-B Document 133 Filed 12/07/20 Page 2of4 PagelD 1090

Good cause exists for allowing the withdrawal of Kevin Ross and Kristen Beckman as
counsel for Mr. Faulkner and the appointment of new CJA counsel. Granting the withdrawal of
Mr. Ross and Mrs. Beckman would not result in delay and would be in the best interest of the
parties and the final resolution of the case. The attorney/client relationship, to work effectively,
requires that a client and counsel be able to work together towards a common goal that is in the
best interest of the client. Up to the point of Mr. Faulkner’s guilty plea, Counsel and Mr.
Faulkner were able to effectively work together to achieve a plea agreement that Mr. Faulkner
agreed was in his best interest rather than going to trial. However, there is now a divergence in
approach and philosophy in how to best achieve Mr. Faulkner’s goals for the sentencing phase of
his case. Counsel believes that effective communication between he and Mr. Faulkner, for the
sentencing phase, is deteriorating and will continue to do so to the detriment of the case.
Counsel and Mr. Faulkner have differing views in how to best approach sentencing which will be
detrimental to effective attorney-client relations. Allowing undersigned Counsel to withdraw at
this stage and appoint new CJA counsel will not unduly prejudice Mr. Faulkner. Moreover, this
motion to withdraw is mutually requested by Counsel and Mr. Faulkner.

Understanding the nature of the case and wanting to assist in a smooth transition to
competent counsel to represent Mr. Faulkner, Counsel would ask that the court consider
appointing AARON L. WILEY as new CJA counsel in this cause to replace current Counsel so
that the case can proceed in a timely and effective manner. Counsel has spoken to Mr. Wiley
regarding taking over the representation of the Mr. Faulkner as CJA counsel in this case for
sentencing purposes, Mr. Wiley is agreeable to representing Mr. Faulkner understanding the
nature of the case and that the case is now in the sentencing phase, should the Court be
agreeable. By the appointment of Mr. Wiley as new counsel such should not unduly delay the

progress of this case and will also enable a smooth transition of counsel for Mr. Faulkner. Mr.

Motion to Withdraw as Counsel Page 2
Case 3:18-cr-00500-B Document 133 Filed 12/07/20 Page3of4 PagelD 1091

Faulkner and Counsel have spoken regarding Mr. Wiley further representing Mr. Faulkner’s
case, and Mr. Faulkner is requesting that Mr. Wiley be appointed and the Court allow attorneys
Kevin B. Ross and Kristen Beckman to withdraw. Dan James would remain working in his
various capacities within the case budget in place along with Mr. Wiley.
CONCLUSION AND PRAYER FOR RELIEF
For the foregoing reasons, Kevin B. Ross and Kristen Beckman, respectfully request that
the Court grant this Motion to Withdraw, relieve counsel of any further obligations on the case

and appoint Mr. Aaron L. Wiley as new CJA counsel.

Dated: December “|, 2020»

acrpat
(oC

CHRISTOPHER A. FAULKNER
Date: _} of 4 [2.0

Respectfully requested,

/s/Kevin B. Ross
KEVIN B. ROSS
TX Bar No. 24033020

kbr@rosscrimlaw.com

/s/ Kristen Beckman
KRISTEN BECKMAN

TX Bar No.
kbeckman@rosscrimlaw,com

 

Law Office of Kevin B. Ross, PC
8150 N. Central Expy,

Ste. M2070

Dallas, TX 75206

Motion to Withdraw as Counsel Page 3
Case 3:18-cr-00500-B Document 133 Filed 12/07/20 Page 4of4 PagelD 1092

CERTIFICATE OF CONFERENCE
I hereby certify that on December qa, 2020, I conferred with AUSA Marcus Busch regarding

said motion to withdraw and appoint new counsel. The Government is not opposed to this
request.

/s/Kevin B, Ross
KEVIN B. ROSS

CERTIFICATE OF SERVICE
[hereby certify that on December vad , 2020, I certify that a true and correct copy of this

Motion was filed via the Court’s CM/ECF filing system which has sent notification of the filing
of this Motion to all attorneys in this case.

/sfKevin B, Ross
KEVIN B. ROSS

Motion to Withdraw as Counsel Page 4
